Case 1:19-cv-02316-RC Document 82-1 Filed 03/19/21 Page 1 of 4

United States District Court,
District of Columbia

David Alan Carmichael, ef al.

Plaintiffs Case No: 1:19-CV-2316-RC

Vv. Re: ECF 80

Antony John Blinken, in his
Official capacity as Secretary of State, et al.,

eae ae ae a a a ad

Defendants

NOTICE

PLAINTIFFS JOIN “PLAINTIFFS’ COMBINED RESPONSE TO DEFENDANTS’
STATUS REPORT”

The following three pages constitute notice by each Plaintiff, joining the above captioned
motion. Each original signature document is on file and accessible upon request. I, David Alan
Carmichael submit this consolidated filing of notice along with motion and memorandum of the
above captioned motion pursuant to CM/ECF filing authorization (ECF 74).

/s/ David Alan Carmichael

David Alan Carmichael, Plaintiff
1748 Old Buckroe Road
Hampton, Virginia 23664
david@freedomministries. life
(757) 850-2672

 

p. 1 of 4
Case 1:19-cv-02316-RC Document 82-1 Filed 03/19/21 Page 2 of 4

United States District Court,
District of Columbia

David Alan Carmichael, et al.
Plaintiffs, Case No: 1:19-CV-2316-RC
Vv. Re: ECF 80

Antony John Blinken, in his Official capacity
as Secretary of State, et al.,

ee ee ee ae a

Defendants

PLAINTIFF DAVID ALAN CARMICHAEL JOINS PLAINTIFFS’ COMBINED
RESPONSE TO DEFENDANTS’ STATUS REPORT

1. I, David Alan Carmichael hereby join the Plaintiffs’ Combined Response To
Defendants’ Status Report of March 5, 2021.
2. Thereby certify that to the best of my knowledge, information, and belief, formed
after an inquiry reasonable under the circumstances:
(1) The motion is not being presented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) The claims, defenses,
and other legal contentions are warranted by existing law or by a nonfrivolous argument
for extending, modifying, or reversing existing law or for establishing new law; (3) The
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) The denials of factual contentions are warranted on the evidence or,

if specifically so identified, are reasonably based on belief or a lack of information.

Under penalty of perjury under the laws of the United States of America,

Signed: didi Wy A Date: VA C 202f

David Alan Carmichael

—p.2of4
Case 1:19-cv-02316-RC Document 82-1 Filed 03/19/21 Page 3 of 4

United States District Court.
District of Columbia

David Alan Carmichael. et al.
Plaintiffs Case No: 1:19-CV-2316-RC
Vv. Re: ECF 80

Antony John Blinken, in his
Official capacity as Secretary of State, et al.,

Defendants

PLAINTIFF LAWRENCE DONALD LEWIS JOINS PLAINTIFFS’ COMBINED
RESPONSE TO DEFENDANTS’ STATUS REPORT

I. {, Lawrence Donald Lewis, hereby join the Plaintiffs’ Combined Response To
Defendants’ Status Report of March 5, 2021.
2. I hereby certify that to the best of my knowledge. information, and belief. formed
after an inquiry reasonable under the circumstances:
(1) The motion is not being presented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) The claims, defenses,
and other legal contentions are warranted by existing law or by a nonfrivolous argument
for extending, modifying, or reversing existing law or for establishing new law: (3) The
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) The denials of factual contentions are warranted on the evidence or,

if specifically so identified, are reasonably based on belief or a lack of information.

the United States of America.

vac | MARCH 202!

Under penalty of perjury the laws

    

   

 

 

Lawrence Donald Lewis

p. 3 of 4
Case 1:19-cv-02316-RC Document 82-1 Filed 03/19/21 Page 4 of 4

United States District Court,
District of Columbia

David Alan Carmichael, ef al.
Plaintiffs Case No: 1:19-CV-2316-RC
V. Re: ECF &0

Antony John Blinken, fa Ais
Official capacity as Secretary of State, et al.,

Defendants

PLAINTIFF WILLIAM MITCHELL PAKOSZ JOINS PLAINTIFFS’ COMBINED
RESPONSE TO DEFENDANTS’ STATUS REPORT

1, I, William Mitchell Pakosz, hereby join the Plaintiffs’ Combined Response To
Defendants’ Status Report of March 4, 2021.
2. Thereby certify that to the best of my knowledge, information, and belief, formed
after an inquiry reasonable under the circumstances:
(1) The motion is not being presented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) The claims, defenses,
and other legal contentions are warranted by existing law or by a nonfrivolous argument
for extending, modifying, or reversing existing law or for establishing new law; (3) The
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) The denials of factual contentions are warranted on the evidence or,

if specifically so identified, are reasonably based on belief or a lack of information.

Under penalty of perjury under the laws of the United States of America,

Signed: Ldn. M Lacon Py past Mere LOL)

William Mitchell Pakosz

p.4of4
